UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6272


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALEX ERNESTO CALDERO VELASQUEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:13-cr-00089-AJT-1)


Submitted: September 17, 2021                                     Decided: October 6, 2021


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alex Ernesto Caldero Velasquez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alex Ernesto Caldero Velasquez appeals the district court’s orders denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), and denying his motion

for reconsideration. We review a district court’s order granting or denying a compassionate

release motion for abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir.

2021). We have reviewed the record and conclude that the court did not abuse its

discretion. The court denied Velasquez’s motion after discussing the applicable 18 U.S.C.

§ 3553(a) factors and sufficiently explained the reasons for the denial. See United States v.

High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing amount of explanation required for

denial of straightforward compassionate release motion). We therefore affirm the district

court’s orders. We also grant Velasquez’s motion to withdraw his motion to seal his

informal brief, grant his motion to file exhibits, and deny as moot his motion to file exhibits

under seal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2